UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 30, 2011 TELKONET, INC. (Exact name of registrant as specified in its charter) Utah 000-31972 87-0627421 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10200 Innovation Drive, Suite 300 Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(414)223-0473 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On March 30, 2011, Telkonet, Inc. issued a press release announcing results for the fourth quarter and year ended December 31, 2010.A copy of the press release is attached as Exhibit 99.1 and is incorporated herein by reference. The information in this Item, including Exhibit 99.1 attached hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Press Release issued on March 30, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:March 30, 2011 TELKONET, INC. By: /s/ Jason Tienor Jason Tienor Chief Executive Officer
